DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Notes
	Claims 1 and 9 recite the limitation, “the user-interaction data including pointer clicks and key presses …”  This appears to be a clerical error in that the specification and common sense would lead one to recite the limitation in the alternative.  -- the user-interaction data including pointer clicks or key presses --, would be better.  In a call to the attorney of record, Geza Ziegler Jr., on 1/12/22, he confirmed this and the claims will be treated accordingly.  Applicant should also review claims 23 and 24 to clarify if they should be written in the alternative.
	Claim 13 is dependent upon canceled claim 12.  This should be fixed, too.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US patent 8,360,838) in view of Rogas (US PG pub 2018/0108015)
Nguyen et al. shows all of the limitations of the claims except for specifying that
the user-interaction data including pointer clicks and key presses;
the sensor data being collected by sensor of the user device during the generation of the user-interaction data; and 
wherein the at least one sensor comprises 
an accelerometer configured to detect movement of the user device during the user interaction, 
a gyroscope configured to detect an orientation of the user device during the user interaction and 
a location sensor configured to detect a location of the user device during the interaction
analyze pointer clicks and key presses with accelerometer, gyroscope and location data to detect whether a user device is a bot.



Nguyen et al. shows
In regards to claims 1, 9, and 17, A system for detecting and preventing fraudulent activities on a software application, the system comprising a server arrangement that is communicably coupled with a user device (figure 1), wherein the server arrangement is configured to:
enable execution of the software application by the user device; (see figure 4, steps 405 and 407)
send a data element of the software application to the user device during execution of the software application on the user device; (see figure 4, step 415)
receive user-interaction data (see figure 4, step 420) from the user device responsive to a rendering of the data element at the user device, (figures 3A-C show different displays or renderings of a game.  “buttons” 310, 315, 320, 325, and 330 show input components responsive to the display) the user-interaction data including pointer clicks and key presses being generated by a response to the data element being rendered at the user device responsive to the rendering of the data element (The selection of the “buttons” is considered to be user-interaction and the data produced from the interaction.)
receive sensor data from the user device (column 8, lines 21-27, biometric identification) on which the software application is being executed, 
	analyse a number of pointer clicks and key presses the user-interaction data, the sensor data and the location data to detect whether or not a user of the user device is a 
	perform at least one action when the user is a bot.  (see figure 4, step 435, as part of the cheating countermeasures, column 11, lines 19-28.)

In regards to claims 2, 10, and 18, wherein the at least one action comprises at least one of: notifying an application vendor of the software application, disabling the software application on the user device, partially disabling the software application on the user device, interrupting the execution of the software application on the user device, removing the software application from the user device, isolating a user account of the user from user accounts of other users, blacklisting the user account, blacklisting the user device, recording a fraudulent activity conducted by the bot, recording information pertaining to the bot, recording information pertaining to a session of the software application in which a fraudulent activity is detected, deferring a transfer of credits made from or to the user account during the session of the software application, adjusting settings related to billing, disabling advertisements on the software application.  (column 11, line 26, blacklisted and tracked as an example.)

In regards to claims 3 and 11, wherein the server arrangement is configured to:
	receive user-interaction data and sensor data from a plurality of user devices on which the software application is being executed, wherein users interacting with the software application are humans;


In regards to claims 5, 13, and 20, wherein the user-interaction data is indicative of at least one of:
-    a time elapsed between a time instant at which the at least one data element is rendered at the user device and a time instant at which the user provided the response,
-    a time duration in which the response is provided,
-    a velocity and/or acceleration with which the user moves a pointer on a display of the user device,
-    a movement pattern of the pointer,
-    a click pattern of the pointer,
-    a pause pattern of the pointer,
-    a number of pointer clicks made by the user to provide the response,
-    areas on the display where the user made the pointer clicks,
-    a key-press pattern of one or more keys of an input device associated with the user device,

-    a latency between releasing the given key and releasing the next key,
-    a latency between releasing the given key and pressing the next key,
-    a time duration in which pressure is applied on a given key.
(From above, the confirmation number can be considered a key-press pattern of one or more keys of an input device associated with the user device.)

In regards to claims 6, 14, and 21, wherein the at least one sensor comprises at least one of: an accelerometer, a gyroscope, an imaging sensor, a location sensor, a temperature sensor, a proximity sensor, a touch-pressure sensor, a fingerprint sensor. (column 8, line 25, fingerprint reader)

In regards to claims 7, 15, and 22, wherein the sensor data is indicative of at least one of: an acceleration of the user device, an orientation of the user device, an image of the user, an image of surroundings of the user device, a location of the user device, an ambient temperature in surroundings of the user device, a proximity of the user to the user device, a touch pressure applied by the user, a fingerprint of the user. (column 8, line 25, fingerprint reader)

In regards to claims 8 and 16, wherein, when analysing the user-interaction data and the sensor data to detect whether or not the user is a bot, the server arrangement is configured to:

	detect whether or not the user is a bot, based on the calculated reliability factor.
(column 9, lines 15-38, a score is generated based on the percentage of optimal decisions.  When a player is suddenly playing at a level quite different from his or her historical range, this indicates that something is awry or detected bot.)


Rogas teaches,
the user-interaction data including pointer clicks and key presses; (paragraph [0096], “The user interface 616 may comprise one or more of the following: keyboard, roller ball, buttons, wheels, pointer key, touch pad, and touch screen.”  The “clicks” are inherent in roller balls and pointer keys inputs.  The “key presses” are inherent in keyboard inputs.)
the sensor data being collected by sensor of the user device during the generation of the user-interaction data; and 
wherein the at least one sensor comprises an accelerometer configured to detect movement of the user device during the user interaction, a gyroscope configured to detect an orientation of the user device during the user interaction and a location sensor configured to detect a location of the user device during the interaction (paragraph [0065], “It is also contemplated that the user devices 410 have one or more sensors that provide data regarding the status or condition of the user device over time.  Numerous sensor(s) may provide this type of data including, but not limited to gyroscope, 
paragraph [0089], “In another embodiment, device feedback may be checked and compared to expected values.  For example, the accelerometer and gyroscope may be checked to see if the orientation of the device corresponds to natural movements of a user accessing the website.  In one example, when the accelerometer and gyroscope indicate that the device is held upside down and is relatively stable or does not move for extended periods of time while the device browses through a website, it may be determined that the sensor data is fraudulent and outside of expected behavior for a normal person using a mobile device with a sensor.” (This teaches that the accelerometer and gyroscope provide data being collected by sensor of the user device during the generation of the user-interaction data to indicate potential fraud or bot use.)
paragraph [0055] teaches how distinct or similar patterns that establish repeat traffic coming from a certain infrastructure may also suggest the presence of a botnet
paragraphs [0056 & 0057] teach using location data during use to determine devices to be “fraudulent or bot sites or content providers may specify that they will not provide payment for access from these sites or devices”

Based on the teaching of Rogas, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Nguyen et al. system to incorporate 
.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715